Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Taveira is silent but Song teaches “…a requesting device, the requesting device including 
an unmanned aerial vehicle (UAV) or 
a ground terminal device configured to control the UAV, and (see server that authenticates the uav; see items 1-13)
the update triggering condition including 
at least one of: 
detecting that the UAV changes from an unconnected state to 
a connected state;  (see FIG. 7 where the on-board memory 750 of the UAV may be updated. For example, a mobile device in communication with 
detecting that the UAV is ready to take off or end a flight; (see claim 1-10 where the uav is ordered to land when the uav is in a restricted area)
detecting that a time interval since a last updating request is sent 
is greater than 
or equal to a preset time interval:  (see summary where   In some embodiments, the position of the unmanned aerial vehicle may be evaluated with the assistance of GPS signals at the unmanned aerial vehicle. The location of the flight restricted area may be evaluated by accessing a local memory of the unmanned aerial vehicle that includes a 
detecting that the UAV is in the unconnected state: 
detecting that the ground terminal device changes from an 
unconnected state to 
a connected state; 
detecting that the ground terminal device changes from being 
disconnected with the UAV to being connected with the UAV; or 
receiving an instruction sent from the UAV to 
instruct the ground terminal device to
 update the dynamic flight restriction database;” (see claim 1-5 where the uav is landed when the uav enters a restricted zone; see paragraph 1-3 where the uav can be authenticated by a server and the server is updated to determine that the drone is an authorized user; see claim 14 );
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Song with the disclosure of Taveira since SONG teaches that a drone can include a memory and it can be dynamically updated using a 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 


Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 7-18-2017 and in view of Japanese Patent Pub. No.: JP 2016-538607A to Song (US11227501B2) that was filed in 2014. 

    PNG
    media_image1.png
    776
    507
    media_image1.png
    Greyscale
Taveira discloses “ 1. A flight restriction data update method comprising:
sending an updating request to a server in response to an update triggering condition being satisfied, the updating request including current location information of a requesting device; and(see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)”. 

Taveira is silent but Song teaches “…a requesting device, the requesting device including 
an unmanned aerial vehicle (UAV) or 
a ground terminal device configured to control the UAV, and (see server that authenticates the uav; see items 1-13)
the update triggering condition including 
at least one of: 
detecting that the UAV changes from an unconnected state to 
a connected state;  (see FIG. 7 where the on-board memory 750 of the UAV may be updated. For example, a mobile device in communication with the UAV may be used for updates. When the mobile device and UAV are 
detecting that the UAV is ready to take off or end a flight; (see claim 1-10 where the uav is ordered to land when the uav is in a restricted area)
detecting that a time interval since a last updating request is sent 
is greater than 
or equal to a preset time interval:  (see summary where   In some embodiments, the position of the unmanned aerial vehicle may be evaluated with the assistance of GPS signals at the unmanned aerial vehicle. The location of the flight restricted area may be evaluated by accessing a local memory of the unmanned aerial vehicle that includes a plurality of flight restricted area locations. The local memory may be 
detecting that the UAV is in the unconnected state: 
detecting that the ground terminal device changes from an 
unconnected state to 
a connected state; 
detecting that the ground terminal device changes from being 
disconnected with the UAV to being connected with the UAV; or 
receiving an instruction sent from the UAV to 
instruct the ground terminal device to
 update the dynamic flight restriction database;” (see claim 1-5 where the uav is landed when the uav enters a restricted zone; see paragraph 1-3 where the uav can be authenticated by a server and the server is updated to determine that the drone is an authorized user; see claim 14 );
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Song with the disclosure of Taveira since SONG teaches that a drone can include a memory and it can be dynamically updated using a 


    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

Taveira discloses “…receiving update data for a dynamic flight restriction database of the requesting device, the update data being returned by the server according to the current location information. (See paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (See paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (See claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station 

    PNG
    media_image3.png
    749
    624
    media_image3.png
    Greyscale

Taveira discloses “ 2. The method of claim 1, wherein the requesting device includes the unmanned aerial vehicle”. (See paragraph 45) (See  
    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

Taveira discloses “…3. The method of claim 2, wherein the update triggering condition includes at least one of:
detecting that the unmanned aerial vehicle changes from the unconnected state to a connected state;
detecting that the unmanned aerial vehicle is ready to take off or end the flight; or
detecting that the time interval since the last updating request is sent is greater than or equal to the preset time interval. (See paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (See paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (See claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0293898 A1 to Redmann that was filed in 2015 and in view of Song. 

The primary reference is silent but Redmann teaches “….4. The method of claim 2, further comprising:
overwriting the dynamic flight restriction database with the update data”(see paragraph 86, 115-121 where a flight restrictions can change and the license for the uav can be declined or extended; see claims 1-12). 
 	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Redmann with the dislcousre of Taveira since Redmann teaches that a license with flight restrictions can be issued to a drone.  A determination then occurs whether the at least defined air space to be accessed by the UAV is available and if the at least one characteristic of the at least one UAV matches the at least one requirement of the defined air space. If so, then a license is granted to the UAV to authorize to entry of the UAV into the defined air space. Then after an interval the license can be revoked if there is a dangerous condition or can be extended for a fee to provide for a less congested airspace that is safer.  See paragraph 30-33 and abstract of Redmann. 


    PNG
    media_image4.png
    455
    726
    media_image4.png
    Greyscale

The primary reference is silent but Redmann teaches “….5. The method of claim 4, wherein the update data is received directly from the server (see where the license can be allocated or removed in block 131-132 and then the UAV management server can ground the uav 101) or received from a ground terminal device(see where the license can be allocated or removed in block 131-132 and then the UAV management server can ground the uav 101 via air block owner terminal 140 or terminal 110) that obtained the update data from the server, the ground terminal device being configured to control the unmanned aerial vehicle. ”(see paragraph 86, 115-121 where a flight restrictions can 
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Redmann with the disclosure of Taveira since Redmann teaches that a license with flight restrictions can be issued to a drone.  A determination then occurs whether the at least defined air space to be accessed by the UAV is available and if the at least one characteristic of the at least one UAV matches the at least one requirement of the defined air space. If so, then a license is granted to the UAV to authorize to entry of the UAV into the defined air space. Then after an interval the license can be revoked if there is a dangerous condition or can be extended for a fee to provide for a less congested airspace that is safer.  See paragraph 30-33 and abstract of Redmann. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0267562 A1 to MacCready et al. that was filed in 3-20-2017 and in view of Song. 

The primary reference is silent but MacCready et al. teaches “…6. The method of claim 2, further comprising:
in response to the dynamic flight restriction database being currently invalid, sending a user notification to a ground terminal device configured to control the unmanned aerial vehicle.  (See paragraph 89, 90);
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of MacCready et al. with the disclosure of Taveira since MacCready et al. teaches that an air traffic management system can provide a dynamic flight restriction control based on traffic, density and vehicle spacing.  A validity of the flight restrictions can be made for flight based paths.  If invalid, then the uav is controlled to not follow that flight path. The flight path generation software may be configured to check the validity of newly created flight paths and to inform the user when a flight path that has been created is invalid and why it cannot be followed by a UAV. The HMI software can check for the validity of the sequences (e.g., whether the endpoint for a flyway in a sequence is located where, when a vehicle reaches the endpoint, the angle 490 (FIG. 11) for the next flyway in the sequence already a threshold). The GUI can also display information of flight restrictions such as "NO FLY" zones that the operator should avoid.  See paragraph 89-90 and abstract of MacCready.
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 7-18-2017 and in view of Song. 

Taveira discloses “….7. The method of claim 1, wherein the requesting device includes a ground terminal device configured to control an unmanned aerial vehicle. (See paragraph 45) (See station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station);
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 7-18-2017 and in view of Song. 

Taveira discloses “….8. The method of claim 7, wherein the update triggering condition includes at least one of:
detecting that the unmanned aerial vehicle is in thr unconnected state;
detecting that the ground terminal device changes from the unconnected state to the connected state;
detecting that the unmanned aerial vehicle is ready to take off or end the flight;
detecting that the ground terminal device changes from being disconnected with the unmanned aerial vehicle to being connected with the unmanned aerial vehicle;
receiving an instruction sent from the unmanned aerial vehicle to instruct the ground terminal device to update the dynamic flight restriction database; or
detecting that the time interval since the last updating request is sent is greater than or equal to the preset time interval. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to 
Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2019/0204854 A1 to Yoshimura that was filed in 2016 and in view of Song. 
The primary reference is silent but Yoshimura teaches “…9. The method of claim 7, further comprising, after receiving the update data:
overwriting the dynamic flight restriction database with the update data”.(See paragraph 42);
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Yoshimura et al. with the disclosure of Taveira since Yoshimura et al. teaches that an air traffic management system can update a flight restriction to provide more accurate data to the uav.  The device 

Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0267562 A1 to MacCready et al. that was filed in 3-20-2017 and in view of Song. 

The primary reference is silent but MacCready et al. teaches “…10. The method of claim 7, further comprising, after receiving the update data:
sending the current dynamic flight restriction database to the unmanned aerial vehicle”.  (see paragraph 88-90 and FIG. 2 and flyway id is provided and a danger range is provided and  speed 
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of MacCready et al. with the disclosure of Taveira since MacCready et al. teaches that an air traffic management system can provide a dynamic flight restriction control based on traffic, density and vehicle spacing.  A validity of the flight restrictions can be made for flight based paths.  If invalid, then the uav is controlled to not follow that flight path. The flight path generation software may be configured to check the validity of newly created flight paths and to inform the user when a flight path that has been created is invalid and why it cannot be followed by a UAV. The HMI software can check for the validity of the sequences (e.g., whether the endpoint for a flyway in a sequence is located where, when a vehicle reaches the endpoint, the angle 490 (FIG. 11) for the next flyway in the sequence already a threshold). The GUI can also display information of flight restrictions such as "NO FLY" zones that the operator should avoid.  See paragraph 89-90 and abstract of MacCready.


    PNG
    media_image5.png
    562
    595
    media_image5.png
    Greyscale
The primary reference is silent but MacCready et al. teaches “…11. The method of claim 10, wherein sending the current dynamic flight restriction database to the unmanned aerial vehicle is executed:
immediately after overwriting the dynamic flight restriction database with the update data; ”.(See paragraph 42);
after detecting that the ground terminal device changes from being disconnected with the unmanned aerial vehicle to being connected with the unmanned aerial vehicle and receiving request failure information returned from the server; or  (see FIG. 4, block s1 where the drone is damaged and then in block s5 the flight restriction is updated automatically) 
after receiving a request for obtaining dynamic data sent from the unmanned aerial vehicle. (see FIG. 4, block s1 where the drone is damaged and then in block s5 the flight restriction is updated automatically);
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of MacCready et al. with the disclosure of Taveira since MacCready et al. teaches that an air traffic management system can provide a dynamic flight restriction control based on traffic, density and vehicle spacing.  A validity of the flight restrictions can be made for flight based paths.  If invalid, then the uav is controlled to not follow that flight path. The flight path generation software may be configured to check the validity of newly created flight paths and to inform the user when a flight 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of U.S. Patent No.: US9773418B1 to Smith that is assigned to Northrop Grumman and that was filed in 1-27-2017 and in view of Song. 
Taveira is silent but Smith teaches “…. 12. The method of claim 1, wherein the requesting device also includes a static flight restriction database”. (See FIG. 2 where the drone are only permitted in the area 52 off to the side of the runway and off the side of the populated areas of the airport tower and terminal so they will not move over the regions 44, 42, and 42 terminal; see also FIG. 4 where the drones are formulated in a first zone and a second zone 70, 72 to enter and exit away from the tower 
    PNG
    media_image6.png
    425
    625
    media_image6.png
    Greyscale
) ;
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of SMITH et al. with the disclosure of Taveira since SMITH et al. teaches that an air traffic management system can include a single entrance and exit for drones 70, 72 to an area and to avoid populated areas like a terminal and a flight runway which is a high collision risk.  For example, using paths 70, 72 only a collision with landing and taking off aircraft and a terminal can be avoided.     
 

Claims 13-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 7-18-2017 and in view of Song. 

    PNG
    media_image1.png
    776
    507
    media_image1.png
    Greyscale

“ 13. A flight restriction data update apparatus comprising:
a processor configured to: send an updating request to a server in response to an update triggering condition being satisfied, the updating request including current location information of a requesting device; (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) ;
Taveira is silent but Song teaches “…a requesting device, the requesting device including 
an unmanned aerial vehicle (UAV) or 
a ground terminal device configured to control the UAV, and (see server that authenticates the uav; see items 1-13)
the update triggering condition including 
at least one of: 
detecting that the UAV changes from an unconnected state to 
a connected state;  (see FIG. 7 where the on-board memory 750 of the UAV may be updated. For example, a mobile device in communication with the UAV may be used for updates. When the mobile device and UAV are connected the on-board memory may be updated. The mobile device and the UAV may be updated via a wireless connection, such as a direct or indirect wireless connection. In one example, the connection may be provided via WiFi or Bluetooth. The mobile device may be used to control flight of the UAV and/or receive data from the UAV. Information such as flight-restricted regions, or locations/rules associated with the flight-restricted regions may be updated. Such updates may occur while the mobile device interacting with the UAV. Such updates may occur when the mobile device first connects with the UAV, at periodic time intervals, when events are detected, or continuously in real-time.)
detecting that the UAV is ready to take off or end a flight; (see claim 1-10 where the uav is ordered to land when the uav is in a restricted area)
detecting that a time interval since a last updating request is sent 
is greater than 
or equal to a preset time interval:  (see summary where   In some embodiments, the position of the unmanned aerial vehicle may be evaluated with the assistance of GPS signals at the unmanned aerial 
detecting that the UAV is in the unconnected state: 
detecting that the ground terminal device changes from an 
unconnected state to 
a connected state; 
detecting that the ground terminal device changes from being 
disconnected with the UAV to being connected with the UAV; or 
receiving an instruction sent from the UAV to 
instruct the ground terminal device to
 update the dynamic flight restriction database;” (see claim 1-5 where the uav is landed when the uav enters a restricted zone; see paragraph 1-3 where the uav can be authenticated by a server and the server is updated to determine that the drone is an authorized user; see claim 14 );




    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale
 Taveira discloses “…and receive update data for a dynamic flight restriction database of the requesting
device, the update data being returned by the server according to the current location
information. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination  
    PNG
    media_image3.png
    749
    624
    media_image3.png
    Greyscale

“ 14.‘ The apparatus of claim 13, wherein the requesting device includes an unmanned aerial vehicle. ”. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
Taveria discloses “…15. The apparatus of claim 14, wherein the update triggering condition includes at least one of:
detecting that the unmanned aerial vehicle changes from an unconnected state to a connected state;
detecting that the unmanned aerial vehicle is ready to take off or end a flight; or
detecting that a time interval since a last updating request is sent is greater than or equal to a preset time interval. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can 
Claims 16-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0293898 A1 to Redmann that was filed in 2015 and in view of Song. 

The primary reference is silent but Redmann teaches “….16. The apparatus of claim 13, wherein the requesting device includes a ground terminal device configured to control the unmanned aerial vehicle. ”(see paragraph 86, 115-121 where a flight restrictions can change and the license for the uav can be declined or extended; see claims 1-12) (see where the license can be allocated or removed in block 131-132 and then the UAV management server can ground the uav 101) or received from a ground terminal device(see where the license can be allocated or removed in block 131-132 and then the UAV management server can ground the uav 101 via air block owner terminal 140 or terminal 110).
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Redmann with the disclosure of Taveira 

Taveira discloses “….17. The apparatus of claim 16, wherein the update triggering condition includes at least one of: detecting that the unmanned aerial vehicle is in the unconnected state; detecting that the ground terminal device changes from thr unconnected state to a connected state; detecting that the unmanned aerial vehicle is ready to take off or end the flight; detecting that the ground terminal device changes from being disconnected with the unmanned aerial vehicle to being connected with the unmanned aerial vehicle; receiving an instruction sent from the unmanned aerial vehicle to instruct the ground terminal device to update the dynamic flight restriction database; or detecting that a time interval since a last updating request is sent is greater than or equal to a preset time interval. . (See 
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2019/0204854 A1 to Yoshimura that was filed in 2016 and in view of Song. 

Yoshimura teaches “…18. The apparatus of claim 16, wherein the processor is further configured to, after receiving the update data, overwrite the dynamic flight restriction database with the update data. ”. (See paragraph 42-52 and FIG. 4 where if the vehicle is damaged a lower speed and lower altitude is formulated);
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of Yoshimura et al. with the disclosure of Taveira since Yoshimura et al. teaches that an air traffic management system can update a flight restriction to provide more accurate data to the uav.  The device includes updating a flight restriction. The device can be damaged in block s1 and then a flight restriction can be determined based on the loads and based on the damaged detected. For example, if damaged a high altitude 

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0267562 A1 to MacCready et al. that was filed in 3-20-2017 and in view of Song. 

The primary reference is silent but MacCready et al. teaches “…19. The apparatus of claim 16, wherein the processor is further configured to, after receiving the update data, send the current dynamic flight restriction database to the unmanned aerial vehicle. ”.  (See paragraph 88-90 and FIG. 2 and flyway id is provided and a danger range is provided and speed and spacing and an endpoint is provided and the process is repeated in FIG. 5, block 12 and in FIG. 15 block 702)
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the 

The primary reference is silent but MacCready et al. teaches “…20. The apparatus of claim 19, wherein the processor is further configured to send the current dynamic flight restriction data base to the unmanned aerial vehicle: - 
immediately after overwriting the dynamic flight restriction database with the update data;….(See paragraph 42); after detecting that the ground terminal device changes from being disconnected with the unmanned aerial vehicle to being connected with the unmanned aerial vehicle and receiving request failure information returned from the server; (see FIG. 4, block s1 where the drone is damaged and then in block s5 the flight restriction is updated automatically)  or after receiving a request for obtaining dynamic data sent from the unmanned aerial vehicle. - (see FIG. 4, block s1 where the drone is damaged and then in block s5 the flight restriction is updated automatically);
	It would have been obvious for one of ordinary skill in the before the effective filing date of the present disclosure to combine the teachings of MacCready et al. with the disclosure of Taveira since MacCready et al. teaches that an air traffic management system can provide a dynamic flight restriction control based on traffic, density and vehicle spacing.  A validity of the flight restrictions can be made for flight based paths.  If invalid, then the uav is controlled to not follow that flight path. The flight path generation software may be configured to check the validity of newly created flight paths and to inform the user when a flight 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668